As filed with the U.S. Securities and Exchange Commission on August 18, 2015 File No. 333-170106 File No. 811-22486 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 13 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 16 [ X ] GPS FUNDS II (Exact Name of Registrant as Specified in Charter) 1655 Grant Street, 10th Floor Concord, CA 94520 (Address of Principal Executive Offices) (Zip Code) (800) 664-5345 (Registrant’s Telephone Numbers, Including Area Code) Carrie E. Hansen 1655 Grant Street, 10th Floor Concord, CA 94520 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O’Hare, Esq. Stradley, Ronon, Stevens & Young LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 13 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEA No.12 on FormN-1A filed July31,2015.This PEANo.13 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.12 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to its registration statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Concord, and State of California, on August18,2015. GPS FUNDS II By: /s/ Carrie E. Hansen Carrie E. Hansen, President Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Carrie E. Hansen President, Trustee and Chairman August 18, 2015 Carrie E. Hansen David M. Dunford * Trustee August 18, 2015 David M. Dunford Paul S. Feinberg* Trustee August 18, 2015 Paul S. Feinberg Dennis G. Schmal* Trustee August 18, 2015 Dennis G. Schmal /s/ Patrick R. Young Treasurer August 18, 2015 Patrick R. Young *By:/s/ Carrie E. Hansen Carrie E. Hansen Attorney-in-Fact pursuant to Power of Attorney filed herewith. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
